Order filed February 27, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00708-CR
                                  ____________

                   VICTOR TODD WILLIAMS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 339th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1386052

                                    ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Counsel has filed a motion to
provide appellant the opportunity to review the record and file a pro se brief. See
Anders v. California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). The motion is granted in part.
      Accordingly, we hereby direct the Judge of the 339th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
March 14, 2014; that the clerk of that court certify to this court the date on which
delivery of the record to appellant is made; and that appellant file his pro se brief
with this court within thirty days of that date.



                                    PER CURIAM